Citation Nr: 1708526	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  05-06 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel




INTRODUCTION

The Veteran's only period of qualifying active service is limited to his period of service in the Army from September 1975 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Jurisdiction over the appeal has since been transferred to the Anchorage, Alaska RO.

The issues on appeal were previously before the Board in January 2007, October 2008, July 2012, May 2014, and September 2014.

In a January 2007 decision, the Board denied entitlement to service connection for hepatitis B and left ankle disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand (JMR) in August 2008, requesting that the Court vacate the Board's January 2007 decision to the extent that it denied the benefits sought.  In a September 2008 order, the Court granted the JMR, vacating the Board's January 2007 decision and remanding the case to the Board for compliance with directives specified in the JMR.  The case was returned to the Board for further consideration.

In October 2008, the Board remanded the issues on appeal for evidentiary development.  In July 2012, the matter was returned to the Board, and the Board again denied the claims.  The Veteran appealed the decision to the Court.  In December 2013, the Court issued a memorandum decision that, in pertinent part, vacated the portion of the Board's July 2012 decision involving the claims for hepatitis B and left ankle disability, and remanded the matter for proceedings consistent with the Court's decision.

In May 2014 and September 2014, the Board remanded the claims for further evidentiary development.

The Board notes that the May 2014 Board decision also denied entitlement to a disability rating in excess of 30 percent for status post left knee total joint replacement from October 1, 2013.  The Veteran appealed that portion of the decision to the Court.  While the case was pending at the Court, the parties filed a joint motion for partial remand (JPMR) in January 2015 requesting that the Court vacate the Board's May 2014 decision to the extent that it denied entitlement to an increased rating for that disability.  In a February 2015 order, the Court granted the JMPR, vacating that portion of the Board's May 2014 decision and remanding the case to the Board.  In June 2015, the Board remanded the matter for evidentiary development.

In August 2016, the RO issued a rating decision granting a 60-percent schedular rating for left total knee replacement.  Since then, the Veteran has continued to express disagreement with the rating assigned for his left knee disability.  In November 2016, he filed an application for entitlement to a total disability rating based upon individual unemployability (TDIU).  In February 2017, the RO issued a rating decision denying entitlement to a TDIU.

The Board recognizes that the Veteran previously perfected an appeal as to the rating assigned for his left knee disability.  Likewise, the Board notes that, under Rice v. Shinseki, entitlement to TDIU is part and parcel of a claim for an increased rating where there is evidence of unemployability due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as these issues appear to be in development at the RO and have not been certified to the Board for review, the Board will not address them at this time.

Finally, the record reflects that, at various points during the appeal, the Veteran has requested hearings before a Decision Review Officer at his local RO and before a Veterans Law Judge.  However, in written correspondence received on April 18, 2011 and September 15, 2011, his attorney indicated that the Veteran did not wish to participate in a hearing of any kind, and requested that his appeal be adjudicated.  Thus, the Board deems the request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e). 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further evidentiary development is once again required prior to the final adjudication of these matters.  See 38 C.F.R. § 19.9.

Hepatitis B

The Veteran contends that he contracted hepatitis B in 1976 while giving blood.  His service treatment records reveal that he tested positive for hepatitis B antigen in April 1976 while donating blood.  At that time, he denied any intravenous drug use or having a blood transfusion, but was reported to have six (6) tattoos.  His July 1976 separation examination report was negative for hepatitis B.

The Veteran submitted a statement in October 2000 indicating that he donated blood until 1976, when he was told that he could no longer donate because he had hepatitis B.  A February 2009 VA examination report found that although he had a history of hepatitis B, there were no current manifestations or symptoms of that condition or evidence of chronic hepatitis B.  The examiner reasoned that the Veteran's service treatment records did not show any treatment for liver disease and the Veteran denied any risk factors for hepatitis B during his service.  Consequently, the examiner stated that any opinion regarding the onset of hepatitis B would require mere speculation.

In October 2011, the Veteran was examined by the same VA examiner, who again opined that the Veteran's hepatitis B was less likely than not related to his military service.  In support, the examiner stated that the Veteran's service treatment records did not show a diagnosis or treatment for liver disease and the Veteran had denied having any risk factors for hepatitis B during service.

In June 2016, the Veteran underwent another examination, again by the same VA examiner.  The report reflects that the Veteran's service treatment records were silent for "evaluation, diagnosis or treatment of hepatitis B."  The examiner noted that post-service records showed "incidental findings of positive hepatitis test due to natural infection in the past that has resolved without residuals 2000."  He stated that a "[p]ositive HA Antibody IgG indicates previous exposure and will always be positive."  The examiner then concluded that the relevant post-service treatment records showed no evidence of active or chronic hepatitis B or A.

In July 2016 correspondence, the Veteran's attorney contested the June 2016 VA examiner's findings and requested that the Veteran be afforded another VA examination.  It is well established that when VA undertakes to provide an examination or medical opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 23 Vet. App. 303, 312 (2007).  In this case, the Board agrees that a medical opinion is warranted.  Notably, as reflected in the August 2008 JMR and the Court's December 2013 memorandum decision, the parties have identified various inconsistencies in the VA examiner's February 2009 and October 2011 opinions regarding the claimed conditions.  The Board finds that these problems have not been cured by the June 2016 examination report.

The June 2016 opinion is inadequate in several ways.  First, the examiner's statement that the Veteran's service treatment records are silent for "evaluation, diagnosis or treatment of hepatitis B" appears to be in error.  The Veteran tested positive for the hepatitis B antigen during service, and in fact the examiner has indicated in previous reports that he had a history of hepatitis B in service.  Second, the opinion does not conclusively answer the question of whether the Veteran has had hepatitis B at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the threshold requirement for service connection is met when a disability exists at the time the claim was filed, even if it resolves prior to adjudication of the claim).  It is unclear from the opinion whether the examiner's findings of "[n]o evidence of chronic hepatitis B or A" and no indications of "active disease" equate to the total absence of disease, particularly given the confusingly worded statement regarding "incidental findings of positive hepatitis test due to natural infection in the past."  Third, the opinion makes no mention of the Veteran's report that he was told he had hepatitis B in service.  That report is credible and highly relevant, particularly given that there was no indication of hepatitis on his entrance examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

In light of the above concerns, the Board finds that a medical opinion is needed to evaluate the etiology of the claimed condition.  On remand, the claims file should be forwarded to a different examiner than the examiner who performed the February 2009, October 2011, and June 2016 examinations in this matter.

Left Ankle Disability

The Veteran contends that he injured his left ankle in service, or, alternatively, that his left ankle disability is secondary to his service-connected left knee disability.  His service treatment records reflect that in March 1976, he sought treatment for a sprained left ankle and medial collateral ligament in his left knee after stepping into a hole while running.  At separation, in July 1976, he reported swollen or painful joints and tricked or locked knee.  No specific left ankle pathology was noted.

During an August 2001 VA primary care consult, the Veteran reported that he was beginning to have left ankle pain.  X-rays of his ankles revealed mild degenerative joint disease of both ankle joints.  In February 2002, a VA examiner indicated that there was no evidence of any left ankle injury or disability.

In February 2009, the Veteran underwent a VA examination.  X-rays revealed degenerative changes that could be secondary to an old osteochondritis dessicans in the left ankle.  The examiner opined that the Veteran's left ankle disability was less likely than not related to his military service or due to or aggravated by his service-connected left knee condition.  By way of rationale, the examiner noted that post-service records showed no treatment for a left ankle condition."

In October 2011, the Veteran was examined by the same VA examiner, who again opined that the Veteran's left ankle condition was not related to service because service treatment records were silent for a diagnosis of or treatment for a left ankle condition.  Regarding entitlement on a secondary basis, the examiner stated that there was nothing to support the contention that left knee arthritis causes or permanently aggravates left ankle arthritis.  In January 2012, the examiner issued an addendum, stating that although the Veteran sustained a left ankle injury in 1976, medical records after discharge were silent for treatment of a left ankle condition.  The examiner also noted that a review of the medical records from 2002 revealed that the Veteran did not have a left ankle disability at that time.

In June 2016, the Veteran was examined again by the same VA examiner.  The report reflects the examiner's opinion that the Veteran's left ankle disability was less likely than not related to service or to his service-connected left knee disability.  The examiner noted that the Veteran's service treatment records showed complaints of left ankle pain in 1976 which resolved without residuals, and that a 2002 examination "failed to reveal any left ankle condition."  The examiner then noted that X-rays from 2009 and 2011 indicated minimal arthritic changes and a question of old osteochondritis dessicans.  He then stated:

The cause of osteochondritis dissecans is unknown.  The reduced blood flow to the end of the affected bone might result from repetitive trauma - small, multiple episodes of minor, unrecognized injury that damage the bone.  There might be a genetic component, making some people more inclined to develop the disorder.

See June 2016 VA Medical Opinion, Disability Benefits Questionnaire, page 3.  As for entitlement on a secondary basis, the examiner repeated his prior opinion that there was no support for the contention that left knee arthritis causes or permanently aggravates left ankle arthritis.

In July 2016 correspondence, the Veteran's attorney contested the June 2016 VA examiner's findings and requested that the Veteran be afforded another VA examination.  The Board agrees that a medical opinion is warranted.  Notably, as reflected in the August 2008 JMR and the Court's December 2013 memorandum decision, the parties have identified various inconsistencies in the VA examiner's opinions regarding the claimed left ankle disability.  As with the claim for hepatitis B, the Board finds that these problems have not been cured by the June 2016 examination report.

The Board finds that the June 2016 opinion is inadequate, primarily because it raises new questions that may support the Veteran's claim but also because it fails to adequately consider the evidence of record.  Notably, the examiner suggests the Veteran's left ankle disability may have originated from the type of trauma he likely experienced in service ("small, multiple episodes of minor, unrecognized injury") but offers no definitive conclusion as to etiology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be "based upon consideration of the veteran's prior medical history and examinations and . . . describe [] the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one'").  The opinion is also inadequate because it relies in part on the 2002 examination finding of no left ankle disability when in fact X-rays performed in August 2001 had shown DJD.  See Primary Care Outpatient Note, Entry Date: August 14, 2001.  Finally, as the Veteran's attorney points out, the opinion failed to consider the Veteran's lay statements with regard to onset of ankle pain and related symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury in service").

In light of the above concerns, the Board finds that a medical opinion is needed to evaluate the etiology of the claimed condition.  On remand, the claims file should be forwarded to a different examiner than the examiner who performed the February 2009, October 2011, and June 2016 examinations in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records dated from May 2016 and associate them with the claims file.

2.  Forward the Veteran's claims file to a different examiner than the examiner who completed the February 2009, October 2011, and June 2016 examination reports for an opinion regarding the nature and likely etiology of the Veteran's claimed hepatitis B.  The examiner should not rely upon any of the aforementioned examinations.

In a detailed rationale, the examiner should address the Veteran's lay contentions, in particular his contention that he was told he had hepatitis B in service.  See, e.g., Statement in Support of Claim (October 26, 2000).

After reviewing the entire record, the examiner should opine as to the following:

(a) 	Based on the record, at any time during the appeal period (i.e., from October 2000 to the present), has the Veteran had a diagnosis of hepatitis B?

(b) 	If the answer to (a) is "Yes," is it at least as likely as not (50 percent probability or more) that the Veteran's hepatitis B was incurred in active service, to include as a result of blood donation?

3.  Forward the Veteran's claims file to a different examiner than the examiner who completed the February 2009, October 2011, and June 2016 examination reports (and January 2012 addendum) for a medical opinion regarding the nature and likely etiology of the Veteran's claimed left ankle disability, to include DJD and history of osteochondritis dissecans.  The examiner should not rely upon any of the aforementioned examinations.

In a detailed rationale, the examiner should address the Veteran's lay contentions regarding this disability.

After reviewing the entire record, the examiner should opine as to the following:

(a) 	Is it at least as likely as not (50 percent probability or more) that the Veteran's left ankle disability was incurred in active service?

Specifically discuss the June 2016 VA examiner's report regarding osteochondritis dissecans, particularly the statement that "reduced blood flow to the end of the affected bone might result from repetitive trauma-small, multiple episodes of minor, unrecognized injury that damage the bone."  Please discuss whether, based on the record, the Veteran may have sustained such trauma during service, and whether such trauma could have contributed to his current left ankle disability.

(b) 	Is it at least as likely as not (50 percent probability or more) that the Veteran's left ankle disability has been caused OR permanently aggravated by his service-connected left knee disability?

In formulating the requested opinions, the examiner should note that a lack of medical documentation of in-service treatment or immediate post-service treatment is, standing alone, insufficient to deny the claims.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

4.  After completing all indicated development, the AOJ should readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

